United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.V., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Marietta, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-967
Issued: August 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 15, 2008 appellant filed a timely appeal of a November 8, 2007 decision of
the Office of Workers’ Compensation Programs, denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits
of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On September 17, 2003 appellant, a 58-year-old diesel engineer, filed an occupational
disease claim alleging that he developed reactive airway disease, asthma and coronary artery
disease with angina beginning in October 1997 due to his federal employment. By decisions
dated March 24 and April 18, 2005, the Office denied his claim on the grounds that the evidence

failed to establish that he sustained a medical condition causally related to factors of his
employment.
The Office developed additional medical evidence submitted by appellant. On
November 4, 2005 it accepted reactive airway disease as causally related to his employment. In
a November 4, 2005 decision, the Office found that appellant had no periods of disability caused
by his accepted reactive airway disease. It also denied his claim for a cardiac condition as
causally related to his employment.
On December 16, 2005 appellant requested a review of the written record by the Branch
of Hearings and Review. By decision dated January 30, 2006, the Office denied his request for a
review of the written record because it was not timely filed within 30 days of the November 4,
2005 decision.
On January 18, 2007 appellant requested reconsideration of the November 4, 2005
decision.
In a report dated May 12, 2004, Dr. William R. Beam, a specialist in internal medicine,
reviewed appellant’s medical history for several conditions and provided findings on physical
examination. He diagnosed occupational-induced asthma, worsening airflow obstruction,
obstructive sleep apnea, hypertension, dyslipidemia, osteoarthritis, gout, benign prostatic
hypertrophy with a history of kidney stones, gastroesophageal reflux disease and ischemic
cardiomyopathy with coronary artery disease status post myocardial infarction and bypass
surgery. Dr. Beam stated that there had been a deterioration in spirometry (pulmonary function)
over the past one or two years compared to previous pulmonary function tests. He noted that
appellant attributed his worsening pulmonary function to exposure to toxic agents at work.
Appellant submitted copies of general articles on occupational asthma and chronic
obstructive pulmonary disease printed from the internet. He also submitted evidence previously
of record.
By decision dated November 8, 2007, the Office denied appellant’s request for
reconsideration on the grounds that it was not timely filed within one year of the last merit
decision on November 4, 2005 and the medical evidence failed to show clear evidence of error.1
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle a claimant
to a review of an Office decision as a matter of right.3 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
1

Subsequent to the November 8, 2007 Office decision, appellant submitted additional evidence. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

5 U.S.C. § 8128(a).

3

Thankamma Mathews, 44 ECAB 765 (1993).

2

compensation.4 The Office, through its regulations, has imposed limitations on the exercise of
its discretionary authority. One such limitation is that the Office will not review a decision
denying or terminating a benefit unless the request for reconsideration is filed within one year of
the date of that decision.5 The Board has found that the imposition of this one-year time
limitation does not constitute an abuse of the discretionary authority granted the Office under
5 U.S.C. § 8128(a).6
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7 To establish clear evidence of error, a claimant must submit evidence relevant
to the issue which was decided by the Office.8 The evidence must be positive, precise and
explicit and must be manifest on its face that the Office committed an error.9 Evidence which
does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.10 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.11 To show clear evidence of
error, the evidence submitted must not only be of sufficient probative value to create a conflict in
medical opinion or establish a clear procedural error, but must be of sufficient probative value to
prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision.12 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.13
ANALYSIS
The merits of appellant’s case are not before the Board. His request for reconsideration
was dated January 18, 2007. As this request was made more than one year after the Office’s

4

Id. at 768.

5

20 C.F.R. § 10.607; see also Alberta Dukes, 56 ECAB 247 (2005).

6

Thankamma Mathews, supra note 3 at 769.

7

20 C.F.R. § 10.607(b); see also Donna M. Campbell, 55 ECAB 241 (2004).

8

Dean D. Beets, 43 ECAB 1153 (1992).

9

Leona N. Travis, 43 ECAB 227 (1991).

10

Darletha Coleman, 55 ECAB 143 (2003).

11

Leona N. Travis, supra note 9.

12

Darletha Coleman, supra note 10.

13

Pete F. Dorso, 52 ECAB 424 (2001).

3

November 4, 2005 merit decision, it was not timely. The issue to be determined is whether
appellant demonstrated clear evidence of error in his untimely request for reconsideration.
The Board finds that the Office properly denied appellant’s untimely request for
reconsideration on the grounds that the evidence failed to demonstrate clear evidence of error in
the November 4, 2005 merit decision.
Dr. Beam diagnosed a number of medical conditions including coronary artery disease
and “occupational-induced” asthma. He noted that appellant attributed a worsening pulmonary
function during the past one or two years to exposures to toxic agents at work. However, as
noted, it is not enough merely to show that the evidence could be construed so as to produce a
contrary conclusion. Evidence which does not raise a substantial question concerning the
correctness of the Office’s decision is insufficient to establish clear evidence of error. Dr. Beam
addressed only appellant’s belief regarding causal relationship. He did not provide adequate
medical rationale explaining how appellant’s asthma and coronary artery disease were related to
factors of his federal employment. Therefore, Dr. Beam’s report does not raise a substantial
question as to the correctness of the Office’s November 4, 2005 decision or demonstrate clear
evidence of error.
Appellant submitted copies of general articles on occupational asthma and chronic
obstructive pulmonary disease. The Board has held that newspaper clippings, medical texts and
excerpts from publications are of no evidentiary value in establishing the necessary causal
relationship between a claimed condition and employment factors because such materials are of
general application and are not determinative of whether the specifically claimed condition is
related to the particular employment factors alleged by the employee.14 Therefore, these articles
do not demonstrate clear evidence of error in the November 4, 2005 merit decision.
For these reasons, the Office properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that his request was untimely and failed to demonstrate clear evidence of error.

14

William C. Bush, 40 ECAB 1064 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 8, 2007 is affirmed
Issued: August 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

